Citation Nr: 1103173	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from April 1950 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which established service 
connection for PTSD; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of November 21, 2007.  
In December 2010, the Veteran submitted a Motion to Advance on 
the Docket.  In January 2011, the Board granted the Veteran's 
motion.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected PTSD.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, the 
Board has framed the issue as entitlement to an initial 
disability evaluation in excess of 10 percent for the Veteran's 
PTSD.  The Veteran is not prejudiced by such action.  The Board 
has not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how the 
issue is styled.   

The Board also notes that the Veteran requested a hearing before 
a Veterans Law Judge sitting at the RO in his March 2010 
substantive appeal (VA Form 9).  The Veteran was scheduled for a 
September 2010 hearing before a Veterans Law Judge sitting at the 
RO; however, he failed to appear for the scheduled hearing.  
Therefore, the Board considers the Veteran's request for a 
hearing withdrawn.  38 C.F.R. § 20.704(d) (2010).

Please note this appeal has been assigned on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been 
objectively shown to be productive of no more than occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to symptoms such as depressed mood, 
chronic sleep impairment, and mild memory loss.  


CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation, but 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on the Department of 
Veterans Affairs (VA) to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record that: (1) is necessary to substantiate 
the claim; (2) the VA will seek to provide; and (3) the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable RO decision on the claim for VA 
benefits.  

The Board finds that the VA has satisfied its duty to notify 
under the VCAA.  In this regard, VCAA notices were provided to 
the Veteran in December 2007 and March 2008 which informed the 
Veteran of him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment of 
an evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  The VCAA notices were 
issued to the Veteran prior to the March 2009 rating decision 
from which the instant appeal arises.  Moreover, the Veteran has 
appealed with respect to the propriety of the initially assigned 
ratings from the original grant of service connection.  VA's 
General Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the Court held that 
"the statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  In this case, the Veteran's claim for service 
connection for his PTSD was granted and an initial rating was 
assigned in the March 2009 rating decision on appeal.  Therefore, 
as the Veteran has appealed with respect to the initially 
assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The VA has taken all reasonable action necessary to properly 
assist the Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
The Veteran has been afforded multiple VA examinations, which 
address the nature and severity of all manifestations of his 
PTSD.  The examination reports are of record.  All identified and 
available VA treatment records have been secured to the extent 
possible.  The Board finds that the VA has fully satisfied the 
duty to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).  The VA has satisfied its duty to inform and 
assist the Veteran at every stage in this case insofar as any 
errors committed were not harmful to the essential fairness of 
the instant proceeding.  Therefore, the Veteran will not be 
prejudiced as a result of the Board consideration of the merits 
of his claim.  

II.  Historical Review

The report of a March 2009 VA examination for compensation 
purposes states that the Veteran served in the Navy during the 
Korean War aboard a ship that struck a floating mine, was 
severely damaged, and incurred casualties.  The Veteran was 
diagnosed with PTSD.  A Global Assessment of Functioning (GAF) 
score of 75 was assigned.  In March 2009, the RO established 
service connection for PTSD; assigned a 10 percent evaluation for 
that disability; and effectuated the award as of November 21, 
2007.  

III.  Initial Evaluation

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  See Fenderson, supra.

The Veteran is service-connected for PTSD, which has been 
evaluated as 10 percent disabling, effective November 21, 2007.  
The Veteran contends that his PTSD is more severe than the 
currently assigned rating and, as such, he is entitled to a 
higher initial rating.

The Veteran's PTSD is currently evaluated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under such regulations, ratings are 
assigned according to the manifestation of particular symptoms.  
The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 10 percent disability rating requires occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication. 

A 30 percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The criteria for a 70 percent rating are: occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating are: total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

In his November 2007 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran conveyed that his PTSD was 
manifested by Korean War-related nightmares and dreams.  In a 
February 2008 written statement, the Veteran asserted that his 
PTSD was manifested by daily Korean War-related nightmares, 
dreams, and recollections.  

An October 2008 VA treatment record reflects that the Veteran 
complained of depression and Korean War-related nightmares.  He 
denied any suicidal or homicidal ideation.  The Veteran was 
observed to be oriented to time, place, person, and situation.  
On mental status examination, the Veteran exhibited a depressed 
mood; a normal affect; normal speech and thought content; fair 
judgment and insight; and no suicidal or homicidal ideation or 
hallucinations.  An impression of a not otherwise specified 
adjustment reaction was assigned.  

At the March 2009 VA examination for compensation purposes, the 
Veteran complained of Korean War-related intrusive thoughts and 
nightmares; a startle reaction; poor concentration; and 
"variable" insomnia.  He reported that he was separated and 
worked part time as a roadside fruit vendor.  As to his 
employment, the Veteran clarified that he had "some" difficulty 
being around people and poor concentration.  The Veteran was 
observed to be well dressed and groomed.  On mental status 
examination, the Veteran exhibited "mood and affect entirely 
within normal limits;" normal speech; adequate memory, insight, 
and judgment; poor concentration; and no suicidal ideation or 
evidence of psychosis.  The Veteran was diagnosed with PTSD.  A 
GAF score of 75 was assigned.  The examiner commented that "the 
GAF of 75 reflects slight impairment in employment and social 
functioning due to PTSD."  

In his April 2009 notice of disagreement, the Veteran assigned 
that an initial evaluation in excess of 10 percent was warranted 
for his chronic PTSD as his "everyday activities are disrupted" 
by his psychiatric disability.  He stated that he relived and was 
"constantly haunted" by his military experiences.  The Veteran 
reported "problems concentrating and being in contact with 
others."  

An August 2009 VA mental health clinic treatment record conveys 
that the Veteran complained of "intense nightmares and sleep 
disturbance" and increased anxiety.  He reported that he 
home-schooled his son and assisted with the management of a 
seafood shop.  The Veteran was observed to be appropriately 
dressed and groomed; alert; oriented times four; and tearful 
while recounting his military experiences.  He denied suicidal or 
homicidal ideation, intent, or plan.  

A September 2009 VA mental health clinic treatment record notes 
that the Veteran complained of having "bad" nightmares and 
dreams.  He reported improved sleep.  The Veteran was observed to 
be neatly dressed.  On mental status examination, he exhibited a 
euthymic and congruent mood; normal thought processes; intact 
memory and thought processes; adequate judgment and insight; and 
no suicidal or homicidal ideation, hallucinations, or paranoid 
thought processes.  The Veteran was diagnosed with PTSD.  A GAF 
score of 70 was assigned.  

An October 2009 VA mental health clinic treatment record reflects 
that the Veteran complained chronic nightmares.  He reported that 
his nightmares had improved since his medication had been 
increased.  He was noted to be neatly dressed.  On mental status 
examination, the Veteran exhibited a calm and congruent mood; 
intact memory and concentration; adequate judgment and insight; 
normal thought processes; and no evidence of suicidal or 
homicidal ideation, auditory or visual hallucinations, or 
paranoid thought processes.  The Veteran was diagnosed with PTSD.  
A GAF score of 70 was assigned.  

In an October 2009 written statement, the Veteran argued that his 
PTSD had increased in severity.  He clarified that he continued 
to experience chronic PTSD symptoms despite taking increased 
medication for his psychiatric disability.  

At a December 2009 VA examination for compensation purposes, the 
Veteran complained of Korean War-related nightmares, nervousness, 
tension, and poor sleep.  He reported that he was separated and 
worked part time as a fruit vendor.  In regard to his employment, 
the Veteran clarified that he had "some" difficulty being 
around people and poor concentration.  The Veteran was observed 
to be well-dressed and groomed.  On mental status examination, 
the Veteran exhibited a normal mood, affect, and speech; intact 
communication; adequate memory, judgment, and insight; and no 
suicidal ideation or evidence of psychosis.  The Veteran was 
diagnosed with PTSD.  A GAF score of 75 was assigned.  The 
examiner commented that "the GAF of 75 reflects mild impairment 
in employment and social functioning due to PTSD."  

A January 2010 VA mental health clinic treatment record reflects 
that the Veteran complained of Korean War-related dreams.  He was 
noted to be neatly dressed.  On mental status examination, the 
Veteran exhibited a euthymic and congruent mood; intact memory 
and concentration; adequate judgment and insight; and no suicidal 
or homicidal ideation; hallucinations, or paranoid thought 
processes.  The Veteran was diagnosed with PTSD.  A GAF score of 
68 was assigned.  

A February 2010 VA mental health clinic treatment record reveals 
that the Veteran complained of Korean War-related thoughts, 
moderate depression, and impaired memory.  The Veteran was 
observed to be appropriately dressed and groomed and oriented 
times four.  His general appearance was observed to have 
declined.  

In his March 2010 Appeal to the Board (VA Form 9), the Veteran 
asserted that a higher initial evaluation for his PTSD was 
warranted as he experienced recurrent Korean War-related 
nightmares, dreams, "day visions," and constant thoughts.  

VA mental health clinic clinical documentation dated in March 
2010 reflects that the Veteran complained of increased nightmares 
and sleep disturbances and memory problems.  He was found to be 
neatly dressed.  The treating VA medical personnel noted that the 
Veteran "continues to have moderate PTSD symptoms that interfere 
with his ability to cope, sleep, and contribute to depressed 
mood."  A June 2010 VA mental health clinic evaluation states 
that the Veteran was dressed neatly.  He reported that his sleep 
was fair.  On mental status examination, the Veteran exhibited a 
euthymic and congruent mood; intact gross memory and 
concentration; fair judgment and insight; and no suicidal or 
homicidal ideation, hallucinations, or paranoid thought 
processes.  The Veteran was diagnosed with PTSD.  A GAF score of 
69 was assigned.  

In his August 2010 written statement, the accredited 
representative contends that the record supports assignment of at 
least an initial 30 percent evaluation for the Veteran's PTSD as 
the disability is manifested by "nightmares of combat, 
hallucinations, and paranoia;" chronic nervousness and tension; 
sleep problems; poor concentration; and difficulty being "around 
people."  

The Board has reviewed the probative evidence of record, 
including the Veteran's written statements on appeal, and finds 
that his PTSD is objectively manifested by recurrent Korean 
War-related nightmares and recollections; depression; diminished 
concentration and memory; and GAF scores between 68 and 75.  
Treating VA medical personnel have determined that the Veteran's 
"moderate PTSD symptoms" "interfere with his ability to cope, 
sleep, and contribute to [his] depressed mood."  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A score of 61 to 70 indicates the 
presence of mild symptoms and/or some difficulty in social, 
occupational, or school functioning, but a generally satisfactory 
level of functioning.  A score of 71 to 80 reflects no more than 
slight impairment in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

The Veteran argues that his chronic PTSD symptomatology warrants 
assignment of an initial evaluation in excess of 10 percent as 
the disability significantly impairs his daily activities.  While 
multiple VA examiners have found the Veteran's psychiatric 
symptoms to be mild in degree without a significantly impact upon 
his employability, the most recent VA mental health clinic 
documentation reflects that the Veteran's general appearance, 
memory, and GAF scores have declined.  The Veteran's "moderate 
PTSD symptoms" were expressly found to "interfere with his 
ability to cope, sleep, and contribute to [his] depressed mood."  
Such clinical findings are consistent with occupational and 
social impairment with an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, chronic sleep 
impairment, and mild memory loss.  In light of the clinical 
findings of record and the Veteran's credible lay statements as 
to his psychiatric impairment during the entire appeal period, 
the Board finds that the Veteran's chronic PTSD disability 
picture most closely approximates the criteria for an initial 30 
percent evaluation.  The clinical record does not establish that 
the Veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks occurring 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships such as would merit 
assignment of a 50 percent evaluation.  

Moreover, the Board finds that the Veteran's PTSD symptomatology, 
described above, does not more nearly approximate a 70 or 100 
percent rating.  Specifically, there is no evidence that the 
Veteran has occupational and social impairment with deficiencies 
in most areas or total occupational and social impairment.  In 
this regard, the evidence fails to demonstrate symptomatology 
such as suicidal ideation; obsessional rituals; near-continuous 
panic or depression; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; gross 
impairment in thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hearing self or others; inability to perform activities of 
daily living; disorientation to time or place; or memory loss

Therefore, the Board finds that the criteria for an initial 
evaluation in excess of 30 percent for the Veteran's PTSD have 
not been met at any point during relevant time period.  

The Board has considered whether additional staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected PTSD; however, the Board finds that his symptomatology 
has been stable throughout the appeal period.  Therefore, 
assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD with the 
established criteria found in the rating schedule.  The Board 
finds that the Veteran's PTSD symptomatology is fully addressed 
by the rating criteria under which such disability is rated.  
There are no additional symptoms of his PTSD that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
to the extent that the Veteran's PTSD may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Additionally, there are no attendant thereto related factors such 
as marked interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that referral 
of this case for consideration of an extra-schedular rating is 
not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
while the record reflects that the Veteran is retired, it is 
noted that he works part-time peddling fruit by the side of the 
road, but lost no time from work or is unemployed due to his 
PTSD.  Furthermore, insofar as the Veteran's PTSD interferes with 
his employability, the Board finds that such is contemplated by 
his assigned evaluation under the rating schedule.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consequently, as the Board has 
determined that a claim for TDIU has not been raised by the 
Veteran or the evidence of record, no further consideration of 
such is necessary. 

In sum, the Board concludes that an initial 30 percent 
evaluation, but no higher, is warranted for the Veteran's PTSD.  
The Board, however, finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating in excess of 
30 percent.  In denying a higher initial rating, the Board finds 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability evaluation of 30 percent, but no higher, 
for PTSD is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


